 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 1 of 29

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

 

 

SWEIGERT

V.

GOODMAN

 

CIVIL CASE #:
1:18-CV-08653-VEC

JUDGE VALERIE E. CAPRONI

 

 

 

PLAINTIFF’S NOTICE OF RULE 12(f) MOTION

TO STRIKE DEFENDANT’S ANSWER (DKT. 189)

Plaintiff hereby MOTIONS this Court to STRIKE Defendant’s ANSWER, DKT. 189.

The Plaintiff hereby incorporates the ORDER of the magistrate (Dkt. 180) as if fully restated

herein.

Assertations made by the Plaintiff herein are certified under the penalties of perjury as truthful.

A Certificate of Service appears on the LAST page of this pleading.

Signed this / day of February 2021.

D. G. SWEIGERT, C/O

Pro Se Non-attorney

GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice(@mailbox, org

DS

Z2-f:27
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 2 of 29

TABLE OF CONTENTS

TABLE OF AUTHORITIES 0000 cc ccceereeen ene ceeneeteeceneceeenesneseneeeasnecieeneeseeeesnenesesaneas 3
MEMORANDUM OF LAW 0c eeeceeeee cee eeeeeeeeessenecseeeeeneseeeteneeseeceeseneeensnenssseienaes 4
PRELIMINARY STATEMENT ooo cccccceccescetecceeeccetesecseessseceeesaaeeeeseseeesegeeessaeeeeseeseeaees 4
FACTUAL BACKGROUND AND PROCEDURAL HISTORY ...........cccccesscsrssesteteeeees 5
ARGUMENT oii ceee cece eeceeeeeeeeeseereeensseeesansscneeseseneeseeeseeseatsseesseevaensessaessaesesenesenes 5
CONCLUSION ooo centre ener tte reenter eene ne nnee cr enee cine cnn ne cee neadnennessesasesaeeeecaseaeeeseeseseeeenenaess 21
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 3 of 29

TABLE OF AUTHORITIES

Cases
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) ce cceccecceeeeecsecneeetsesecsecnescseseeseeistesseesieeeseess 15
Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) ooo. ccccccccccecccececceeeceeeeeeseeteneveeeesneenesesaennneas 15

Diesel Props.y. Greystone Business Credit IT LLC, No. 07 CTV. 9580 (HB), 2008 WL 4833001,

at *4 (S.D.NLY. Nov, 5, 2008)... ccccccseccsseecseesescssecseessssseesesescsenesereecnesesseseeseessaesentevensesentees 16
Estee Lauder, Inc., 189 F.R.D. at 269, 271 (S.D.N.Y. 1999) ooo ec cece cececesseeeeettenesestesersensnees 16
GEOMC Co. v. Calmare Therapeutics Inc., 918 F. 3d 92 (2d Cir, 2019)... ceccesessesessneeeeees 15
GHOMC, 918 F.3d at 98 oo ei cccccceescceeeneeeseeneeeceeesesceeseesaeseeceaeseeaecneecassnneseeacecesesssesseaseaeensessaes 15

Nat'l Union Fire Ins. Co. of Pittsburgh, PA. v. Cooper, No. 85 CIV. 8750 LLS, 1990 WL 55690,

at *7 (S.D.N.Y. Apr. 26, 1990) oo ccceccecccceeccsceneersttassacsausensersreeserseterseseassarsrtessaseeusssasentesess 6
Rules
Fed. R. Civ. Proc. Rule 128) ec. cceecscscecensesssensenscscesesacsecsseascsessesssacssenasenesseeaesanecaeseeeaesesesseeassns 5
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 4 of 29

MEMORANDUM OF LAW

Plaintiff D. Geo. Sweigert, a pro se non-attorney who has completed one half semester of law
school in good standing, respectfully submits this memorandum of law to accompany Plaintiffs
motion, entitled “PLAINTIFF’S RULE 12(f) MOTION TO STRIKE DEFENDANT’S

ANSWER (DKT. 189).

PRELIMINARY STATEMENT

Defendant apparently confuses a counterclaim with the purpose of an ANSWER (Dkt. 189) filed _
pursuant to the Federal Rules of Civil Procedure (Fed. R. Civ. Proc.). Defendant's latest

ANSWER is riddled with counter claims, counter allegations, and superfluous information that is
not within the scope of the Plaintiffs Second Amended Complaint ([SAC] Dkt. 88) and the First
Supplemental Complaint ([FSC] Dkt. 150). Defendant should avail himself of other
instrumentalities under the Fe. R. Civ. Proc. to proffer new allegations, counterclaims and the

like.

Defendant’s ANSWER proffers affirmative defenses to create a new de facto counterclaim
document by raising allegations against the Plaintiff which orbit current events of the last month
(January 2021). Specifically, Defendant is offended that anyone would link him to the so-called

“QAnon” theory after Defendant immersed himself in the QAnon culture for years.

Plaintiff asserts that the Defendant’s defenses are untimely and provide no form of factual and
legally sufficient defenses. Plaintiff's allegations in the SAC and FSC (Dkt. 88, 150) are barely
addressed by the Defendant, except for using them as an excuse to offer more irrelevant and

nearly incoherent conspiracy theories about “CTA trolls”, mysterious links to the Port of
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 5 of 29

Charleston “dirty bomb hoax”, an unrelated F.B.I. report, ete. Plaintiff argues that the
Defendant’s “defenses” in the ANS WER are not available to him as a matter of law and also lack
merit. Defendant’s conclusory assertions, counterclaims, counter allegations and other
trivialities contained in the ANSWER should also be rejected by this Court. The ANSWER is so
riddled with prejudicial material it is in the interest of the judicial efficiency of the courts to

strike the ANSWER in accordance with Rule 12(f) of the Fed. R. Civ. Proc.

FACTUAL BACKGROUND AND PROCEDURAL HISTORY

Plaintiff filed SAC (Dkt. 88), over one sixteen months ago on 9/10/2019 and the FSC (Dkt. 150)
over five months ago on 9/9/2020, By ORDER of the magistrate Defendant was provided five

(5) weeks to finally answer these pleadings (Dkt. 180).

An ORDER was issued. | 2/28/2020 (Dkt. 180) by the magistrate that stated in relevant part,
“Goodman shall file an answer to paragraphs | through 28, 69 through 110, 123, and 125
through 133 of Plaintiff's Second Amended Complaint that was filed at ECF No. 88, as well as
paragraphs 1, 39 through 45 and 47 through 50 of Plaintiff's Verified Supplemental Complaint

that was filed at ECF No. 159.”
The magistrate’s ORDER is hereby incorporated by reference as if fully restated.
ARGUMENT

I. LEGAL STANDARD

Fed. R. Civ. Proc. Rule 12(f) asserts that matters can be stricken from a pleading if they are

“redundant, immaterial, impertinent, or scandalous”; see also Nat'l Union Fire Ins. Co. of
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 6 of 29

Pittsburgh, PA. v. Cooper, No. 85 CIV. 8750 LLS, 1990 WL 55690, at *7 (S.D.N.Y. Apr. 26,

1990) (Stanton, J.).
A. DEFENDANT’S [IRRELEVANT CLAIMS

A small sampling of the Defendant’s “redundant, immaterial, impertinent, or scandalous”

material includes:

Para. (1). The Defendant accuses Plaintiff of “persistent extrajudicial actions undertaken
by the Plaintiff have resulted in the termination of several of Defendant’s social media
accounts.” This statement is completely untrue, devoid of fact and not actionable under law. In
fact, on page 8 of Dkt. 185 there is a copy of the Defendant’s own social media posting on
4/07/2020 claiming that Facebook terminated the Defendant’s account due to “harmful content”
after posts concerning the Defendant’s beliefs that COVID-19 is part of a “plandemic” (a Q-
Anon related conspiracy theory). This account termination (FACEBOOK) has nothing to do
with the Plaintiff. There is no remedy this Court can provide the Defendant to address his
account termination concerns, ““Goodman’s appeals to restore the social media accounts have
been denied. Goodman prays the court will find Plaintiff's ongoing extra judicial activities

constitute deliberate outside interference in this instant legal matter.”

Para. (1) continued. The Defendant makes dozens of unfounded and baseless conclusory
statements directed at the Plaintiff for which this Court can provide no remedy. See “Plaintiffs
actions have effectively destroyed elements of evidence that are in part the focus of interest in
this legal action.” Again, untrue and baseless. To follow this logic, the Court would need to
assume that the Plaintiff complained to FACEBOOK to execute an account termination to

“destroy evidence”. Such an assertion is untrue, baseless and lacks merit and cannot be proven.
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 7 of 29

Interestingly, the Defendant — not the Plaintiff -- is presently in default concerning this Court’s

discovery orders, see Dkt. 188, which indicates the Defendant’s destruction of evidence.

Para. (1) continued. Although the Defendant was provided a lavish opportunity to submit
a COUNTERCLAIM (Dkt. 145) against the Plaintiff (which has been terminated by the Court’s
ORDER of Dkt. 175), the Defendant continues to assert more counterclaims against the Plaintiff
in his ANSWER. See, “Plaintiff has engaged in a similarly energetic effort to file a litany of
complaints and engage in additional activities including publication of false and defamatory
allegations as previously plead.” When offered an opportunity by the Court (Dkt. 140) to
specifically produce the infamous “slanderous letters written by the Plaintiff’, the Defendant

filed no such letters in his COUNTERCLAIM (Dkt. 145).

Para. (1) continued. The Defendant rambles on about a draft complaint that will be filed
in another federal jurisdiction to which the Defendant is NOT a party. More allegations of
“harassment” are made about the company PATREON, INC., a Delaware corporation. These are
allegations that the Defendant raised as part of the COUNTERCLAIM (Dkt. 145) concerning the
issue of California’s pattern and practice of litigation privilege. New York courts have little — if
any — influence in the matters of litigation privilege as practiced in the courts of the State of
California. Suffice to say, the Defendant only maintains a subscriber agreement with
PATREON.COM which can be broken by PATREON at any time, for any reason and does not

represent a contractual relationship.

Para. (2). Here the Defendant resorts to more name-calling and smears, “Goodman is
actually being sued because the Plaintiffis a malicious and vexatious litigant working to
suppress Defendant’s first amendment rights and to destroy his business, reputation and ability to

earn money. Defendant lacks sufficient knowledge to admit or deny musculoskeletal damage,

7
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 8 of 29

but Plaintiff's own public statements reveal a family history of medically diagnosed severe
mental illness and indicate the Plaintiff could pose a threat to himself, those around him and

members of the general public including the Defendant.” {emphasis added] This is just more

 

mud-slinging to create a prejudicial environment against the Plaintiff. As discussed later in this
pleading, Mr. Goodman has a rich history of complicating criminal sentencing and evidence
collection activities associated with Imran Awan and his family in Washington, D.C. (described

in Dkt. 40). |

Para. (3). The Defendant again attempts to re-litigate his problems with a former guest
on CrowdSource The Truth known as “Robert David Steele”. This is a long worn-out allegation
that the Defendant recycles as a “golden oldie”. See “Defendant restates his allegation that

|
Plaintiff has collaborated directly or indirectly with third parties to facilitate additional lawsuits !
against Defendant, including Steele vy Geodman which was dismissed in September 2020.”

Again, this allegation — like the rest -- is untrue, meritless and baseless.

Para. (3) — continued. In fact, a recently published documentary produced by VICE
NEWS reporters (Bayan Joonam and Marley Clements) interviewed these “golden oldie players”
to include Robert David Steele and Manuel Chavez, III (both listed as third-party defendants to
this litigation). See VICE NEWS announcement, “The series delves into the murky online world
where Q emerged and speaks with key QAnon figures, including Manuel Chavez IH, who claims
to have come up with the idea for Q as part of a LARP (live-action role-playing game); and
former CIA officer Robert David Steele, who’s become a revered figure in QAnon circles.” (

hitps://www.vice.com/en/article/dy 8ww7/where-did-qanon-come-from )

 

Para. (7). The Defendant seems obsessed with Manuel Chavez, IIT, as he — once again —

attempts to link the Plaintiff with his former associate (Chavez), which dates back to the

8
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 9 of 29

CrowdSource The Truth production “THE SETH RICH FILES”. The Defendant featured Mr.
Chavez (Carson City, Nevada) on numerous podcasts in May — June 2017. See Defendant’s
comments, “This trademark was sought after agents and / or associates of the Plaintiff attempted
to create hoax web pages using the Tradename Crowdsource the Truth. Specifically, Manuel
Chavez III posted a Linkedin.com profile page (since removed) using Crowdsource the Truth
graphics and claiming he had been hired by Crowdsource the Truth. After this hoax was
perpetrated, Goodman sought a trademark for the brand name.” [emphasis added] Again, these
statements about the Plaintiff are untrue, meritless and lack any foundation. To the contrary, the

Defendant has exchanged over four dozen e-mail messages with Mr. Chavez and many phone

calls.

Para. (8). The Defendant delves into a discussion of his ancestors, Nazism, white
supremacy and other irrelevant issues. The Defendant stresses that he is not a member of any
“alt-right” movement, while at the same time Defendant commercially promotes extreme alt-
right content of individuals tracked by the Southern Poverty Law Center (8.P.L.C.) HATE
WATCH, to include Larry Klayman, esq. who has had his law license revoked for three months
for unprofessional conduct by the District of Columbia Bar. On at least two dozen podcast
videos with the Defendant, Mr. Klayman has espoused the QAnon-related doctrines for
“insurrection” and other anti-Government conspiracy theories to the CrowdSource The Truth

audience.

Para. (8) — continued. The Defendant attempts to defend himself from any association
related to the so-called “Q-Anon” movement, which is not an allegation contained in the SAC or
FSC. Nonetheless, Defendant states, “There is not and has never been a link between Q anon

and the Defendant, but with almost clairvoyant prescience, the Plaintiff has attempted to create
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 10 of 29

connections between Defendant and this toxic hoax that now costs people their reputations and
even their freedom. The coincidental nature of Plaintiff's actions should not be ignored.” Again,
the VICE NEWS documentary about Q-Anon addresses the infamous “Port of Charleston dirty
bomb hoax” as the seminal event to inaugurate Q-Anon (see the Defendant’s use of the phrase
“CALM BEFORE THE STORM?” in the Defendant’s Port of Charleston, aka MEMPHIS
MAERSK, video podcast of June 14, 2017). (

hitps://www.vicetv.com/en_us/video/who-is-q/6000c 1 5fbf6a2852a3354834 }

RE

-The dirty bomb is on a ship
named Memphis,

 

Ce str = SHOWS «= SCHEDULE = CHANNEL FINDER. «= WATCHFREE = SHOP.

a, i ee

-ls this the dirty bomb?
-Yes. You're aware of it.

 

( https://www.vicetv.com/en_us/video/who-is-q/6000c] 5fbf6a2852.a3354834 )

10
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 11 of 29

Para. (11). The term “PATREON” and “donations” are linked in several leading industry
magazines. For instance, “As a proverbial middleman for supporters to donate to creators,
Patreon has become popular primarily through YouTubers and podcasts. According to the site,
Patreon is "inviting [fans] to be part of something exciting that gives them unique benefits they
want, like additional access, exclusivity, and engaging experiences," and allows donors to

become members and provide financial donations to their favorite artists monthly.” (

 

https://www.thestreet.com/lifestyle/what-is-patreon-14865916 ) [emphasis added]
Para. (11}-— continued. The Defendant continues to smear and name call the Plaintiff for
no discernable reason. “Defendant again calls the court’s attention to Plaintiff's reliance on his

own hoax activities (Port of Charleston) to disparage Defendant. Whether Plamtiff planned this

 

hoax, or opportunistically seized on it is irrelevant in this context. Plaintiff perpetuates and uses
the hoax to write a book and in the furtherance of his efforts to destroy Defendant’s reputation.”
Again, these issues have been raised and dismissed via the Defendant’s COUNTERCLAIM.
These claims, as related to the Plaintiff, are untrue, baseless and have no foundation. This ts
nothing more than “golden oldie” re-litigation with no actionable legal remedies.

Para. (12). The Defendant attempts to “sweep under the rug” his public figure status as a
co-creator of the so-called “Port of Charleston dirty bomb hoax” which was widely reported in
the mainstream press in the days following June 14, 2017. This includes the New York Times (
https://www.nytimes.com/2017/06/15/us/port-dirty-bomb-south-carolina.html }, Cable News
Network ( https://money.cnn.com/2017/06/16/media/port-of-charleston-dirty-bomb-conspiracy-

theory-shutdown/index.himl ), TIME Magazine ( https://time.com/4820968/port-of-charleston-

 

 

bomb-threat-conspiracy-theorist/ ), REUTERS ( https://Avww.reuters.com/article/us-south-

 

carolina-terminal-threat/fbi-opens-probe-ot-false-dirty-bomb-threat-at-south-carolina-port-

11
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 12 of 29

idUSKBN1960DN ), television stations ( https://abenews4.com/news/local/wando-welch-port-

terminal-evacuated-for-threat ), New York Post ( https://nypost.com/2017/06/15/coast-guard-

 

investigating-dirty-bomb-threat-claim-at-charleston-port/ ), to name a few, Defendant’s “public

 

figure” status is not conferred simply because he is a “YouTube broadcaster”, but more
importantly, for the Defendant’s role in the “Port of Charleston dirty bomb hoax”. (Caveat: the
deadline for the Defendant to supply his evidence that the Plaintiff was involved in the “Port of
Charleston dirty bomb hoax”, as part of Court ordered discovery, passed over two weeks ago
(see Dkt. 188) without the Defendant’s compliance.

Para. (12) — continued. The Plaintiff is NOT a professional actor. The Plaintiff was
interviewed as a guest and subject matter expert on earthquake emergency preparedness in his
role as an Emergency Medical Technician (E.M.T.) in 2012. This was a one-time event on the
“INFOWARS?” channel in 2012. The Defendant has appeared on the Alex Jones “INFOWARS”
shows numerous times in recent years, and Alex Jones has appeared on the CrowdSource The
Truth podcasts. The Plaintiff appeared once in 2012 in his capacity as an E.M.T. Should the
Detendant rely on this appearance to confer “public figure status” then the Defendant would
need to limit his critique of the Plaintiff to the material presented on earthquake emergency
preparedness and not general wholesale character assassination, smears, calling places of
employment, post office stalking, ete. This is also true for any books written by the Plaintiff
about testing requirements to become a Certified Ethical Hacker. This book is a test preparation
book and not an “ethical hacking” book as the Defendant claims. Defendant’s wholesale smear
of the Plaintiff's technical skills is not justified for an author of a test taking resource, any more
than in an analogous situation, a book to help student pass the L.S.A.T. law exam confers

justification to attack the writer for his crack pot legal theories. A book and one-time news

12
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 13 of 29

appearance does not give the Defendant carte blanche to attack the Plaintiff at whim. This is
also true with the so-called book on the Port of Charleston incident, which was written from the
perspective of blended cyber attacks on critical infrastructure. Again, the Defendant would have
to limit his critiques of the Plaintiff as to the materials presented in the book, not wholesale
smear attacks, revelation of private facts and other Q-Anon based behaviors.

Para. (13). The Defendant claims he is without knowledge of the E.M.T. status attributed
to the Plaintiff, while simultaneously claiming that the Plaintiff's one-time appearance in 2012 as
a Subject matter expert E.M.T. confers “public figure status”, Which is it? The Defendant can
only be in willful ignorance and reckless denial of the facts to make such assertions that he is
unaware of the Plaintiff's status as an E.M.T. while the entire “INFOWARS?” episode in 2012
was fully dedicated to E.M.T. related subject matter, and the Plaintiff was introduced as a E.M.T.
Meanhwile, the Defendant admits that he placed telephone calls to all the ambulance services in
the Mount Shasta, California area to advise these companies that the Plaintiff was under “F.B.1.
investigation” for matters the Defendant reported on the video podcast with Nathan Stolpman
(also featured in the VICE NEWS report), aka “Lift The Veil”, in April 2018. In said broadcast
with Mr. Stolpman the Defendant continued his smears, insinuations, claims of criminal conduct,
etc. against the Plaintiff. In sum, if Defendant did not think Plaintiff was an E.M.T. how can the
telephone calls to Mount Shasta ambulance services be accounted for?

Para. (14). Ina “kitchen sink” approach, the Defendant uses his ANSWER to seek
“contempt of court” sanctions against the Plaintiff, who is patiently waiting for the Defendant to
provide Court ordered discovery (Dkt. 188). “Defendant asks that Plaintiff be held in contempt
of court for the deliberate and willful misrepresentation of facts. Defendant could not possibly

have behaved in the way Plaintiff describes because he was not aware of Plaintiff at all until

13
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 14 of 29

Plaintiff began making public video threats against Defendant,” cites the Defendant. This is an
old issue that has been addressed in other pleadings. Video podcasts were published by the
Defendant (“joker in the deck” videos) two and three days prior to the time Defendant claims he
“first heard of the Plaintiff’ (June 12, 13 & 14,2017). In fact, the Defendant speaks about the
Plaintiff for about twenty (20) minutes in the infamous “CALM BEFORE THE STORM”
podcast cited by VICE NEWS (published on June 14, 2017 to create the “dirty bomb hoax”).
The Defendant is simply misrepresenting facts and attempting to forge a false narrative. The
Defendant maintains close relationships with professionals in the area of “narrative bending”
such as “Dr.” Jerome Corsi, PhD (who has a history of promoting the QAnon narrative).

Para. (14) — continued. It would be a relatively simple matter to clear up this
controversary lof the Defendant had complied with the Court’s discovery order and supplied the
materials to the Plaintiff described in that order (see Dkt. 188). However, as the Defendant
remains in breach of that discovery order, the Court must be subjected to more “narrative
bending” by the Defendant (who is close friends with another “narrative bender” known as Mr.
Corsi).

Para. (19): As the Defendant state, “Although there is ample evidence of Plaintiff

 

destroying evidence, the editorialized approximate statements referenced in paragraph 19 were
made by a third party and in a speculative manner, acknowledging that activities of any hacker
COULD result in unanticipated consequences.” There is NO evidence that the Plaintiff is
“destroying evidence” except in the mind of Mr. Goodman who conflates the April 2020
termination of his FACEBOOK account (reported by him to have taken place in October 2020)
with the Plaintiffs “extrajudicial activities”, This issue can be remedied with a Court issued

subpoena to FACEBOOK to recover alt the “destroyed evidence” from FACEBOOK. Again,

14
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 15 of 29

this is a baseless, meritless claim with no foundation. The Defendant should submit a motion for
a Court issued subpoena to obtain this irrelevant evidence and not subject the Court to more
“sour grapes” in the Defendant’s ANSWER.

Para. (19) — continued. The Defendant has been described as an “anti-vaxxer” by his
prolific guest Alan Dershowitz, professor of law. The Defendant published innumerable video
podcasts and published countless tweets attacking the COVID-19 response as a “plandemic”, a
fake and hoax. It was the podcasting of discredited anti-vaxxer “Dr.” Judy Mikovits, PhD in
videos with Larry Klayman that led to the FACEBOOK ban. In fact, a joint interview of Judy
Mikovits and Larry Klayman was cancelled from the 33 television station network known as the
Sinclair Broadcasting Network, see article entitled “Sinclair Pulls Controversial Show About

Coronavirus”, Wall Street Journal, 7/27/2020 ( https://www.ws].com/articles/sinclair-pulls-

 

controversial-show-about-coronavirus-11595895808 ).

Para (19) — continued. Larry Klayman, esq. is a close associate of the Defendant and has
co-created about 100 podcast broadcasts with the Defendant. Mr. Klayman has become the
attorney for Ms. Mikovits in a lawsuit against the Cable news Network for slander and
defamation.

Para (19) — continued. Mr. Klayman, the Defendant and “Dr.” Jerome Corsi, PhD (an
avowed promoter of QAnon) created several “take the law into your own hands” podcasts known
as “The Citizens Grand Jury”. The three men proceeded to “indict” special counsel Robert S.
Mueller, If] relying on junk legal theories designed to deceive the CrowdSource The Truth
audience. This “take the law into your own hands” approach is another attribute of QAnon
followers. As with Klayman, the Defendant completed about 100 co-created podcasts with Mr,

Corsi (who was also actively texting the Defendant during the “CALM BEFORE THE STORM”

15
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 16 of 29

video podcast that led to the closure of the Port of Charleston on June 14, 2017). Mr. Corsi was
a close associate of presidential advisor Roger Stone, another QAnon figure (see VICE NEWS
documentary). Mr. Corsi has also written books that espouse QAnon related themes, see Killing

the Deep State The Fight to Save President Trump, Corsi, Jerome R.

Para. (22), The Defendant claims that there is “public interest” in the Plaintiff's former
working relationships with Entrust, Ltd and the Federal Public Key Infrastructure Bridge
(Federal PKI Bridge). Mr. Goodman fails to elaborate that the Federal PKI Bridge was
identified by Mr. Goodman and Mr. David Hawkins in their numerous podcasts as the key
instrumentality that aided child trafficking within the U.S. Government. According to this Q-
Anon related conspiracy theory, Hillary Rodham Clinton maintained a secret account on the
Federal PKI Bridge for the purposes (according to Mr. Goodman and Mr. Hawkins) of arranging
child kidnappings and murders for the purposes of blackmailing “Deep State” actors, such as the
Plaintiff. If so, then there is an equal amount of public interest into why PATREON, INC,
continues to allow Q-Anon related content (made by the Defendant and others) to remain on
PATREON servers in a pay-for-view membership/subscriber environment. Section 230 of the
Communications Decency Act does not shield the Defendant from his slander, libel, trade libel
and commercial disparagement of the Plaintiff's career, technical background and ethics.
Defendant does not dispute the facts of the video content, the Defendant claims he is shielded by

Section 230 of the Communications Decency Act which is a prima facie baseless defense.

Para. (72). Defendant states, “Hawkins is not named as a party in this suit. Goodman
denies responsibility for statements made by third party participants on Crowdsource the Truth

and is specifically protected from civil actions based on such statements pursuant to 47 USC §

16
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 17 of 29

230.”. Section 230 of the Communications Decency Act does not provide immunity for the
Defendant’s one-hour long podcasts with Mr. Hawkins and Mr. Goodman jointly producing
content. These are jointly co-created podcasts by Mr. Goodman and Mr. Hawkins far outside the
“automation” requirement of Section 230. Again, this legal issue is moot and has already been
addressed in previous pleadings. This is another attempt at creating prejudice against the
Plaintiff with meritless, baseless and falsified claims.

Para. (83). Section 230 of the Communications Decency Act does not provide immunity
for the Defendant’s one-hour long podcasts with Mr. Hawkins and Mr. Goodman jointly
producing content.

Para. (85). Section 230 of the Communications Decency Act does not provide tmmunity |
for the Defendant’s one-hour long podcasts with Mr. Hawkins and Mr. Goodman jointly
producing content.

Para. (91). Defendant complains about legal self help measures that the Plaintiff

undertook with “REDBUBBLE.COM” to have the Plaintiff's likeness, name, photograph and
persona removed from CrowdSource The Truth merchandise, such as tote bags, coffee cups, and
T-shirts in accordance with the laws of the State of New York (see EXHIBIT ONE attached).
Defendant states, “Sweigert has demonstrated a pattern and practice of seeking extrajudicial
relief for the precise matters at controversy in this legal action”. The Court will recall that the
motion for preliminary injunctive relief in this matter was not acted upon for ten (10) months
(Dkt. 68 & 71). EXHIBIT ONE includes likeness of Plaintiff, Manuel Chavez, [II and Robert
David Steele.

Para. (104). The Defendant offers more worn-out “golden oldie” allegations that have

been previously raised and terminated. “Plaintiffis not used for advertising, his image and

17
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 18 of 29

likeness were used in stories where his activities are deemed newsworthy such as abuse of the
civil justice system and public dissemination of lies about the Defendant, including incitements
to violence against Defendant as previously plead.” [emphasis added]. These allegations are
untrue, baseless, meritless and lack foundation. The Plaintiff can find no allegation in the Court
record by the Defendant that relate to so-called “incitements to violence”. Defendant cannot
produce legally sufficient evidence to demonstrate the proof of such allegations. The Defendant
has been given lavish opportunities to plead his concerns about “public dissemination of lies”
and has not produced any actionable evidence or legally sufficient allegations (in over sixteen
months for the SAC and five months for the FSC). The same is true with the allegation “abuse
of the civil justice system”. These are more baseless, meritless allegations with no foundation
designed to prejudice the Plaintiff and pander to the CrowdSource The Truth “digital soldiers” :
audience.
For the sake of brevity, the Plaintiff dispenses with any further analysis of the

Defendant’s “answer” to the FSC. It is more of the same vitriol outlined in the foregoing
sections of this instant pleading.

B. PLAUSABILITY STANDARD
The “plausibility standard” is a concept that arose from Ashcroft v. [gbal, 556 U.S. 662, 679
(2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007); commonly known as the
“plausibility” standard under /gbal and Twombly. In GEOMC Co. v. Calmare Therapeutics [nc.,
918 F. 3d 92 (2d Cir. 2019) the Second Circuit took the logical and largely unremarkable step of
extending the “plausibility” pleading standard to affirmative defenses. GEOMC, 918 F.3d at 98.
The GEOMC court recognized that facts needed to plead certain affirmative defenses “may not

be readily known to the defendant” without comprehensive discovery, creating a so-called

18
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 19 of 29

relaxed pleading standard for affirmative defenses that assume a Defendant will reply to a
Complaint within 21 days as promulgated by the Fed. R. Civ. Proc. The Second Circuit noted
that the “pleader of a complaint has the entire time of the relevant statute of limitations to gather
facts necessary to satisfy the plausibility standard.” [emphasis added] However, in this instant
case, the Defendant has had more than 16 months to answer the SAC (Dkt. 88) and over five
months to answer the FSC (Dkt. 150).
The Second Circuit requires defendants to plead affirmative defenses to a level approaching the
fgbal and Twombly standard. The Defendant’s jumble of irrelevancies does not even come close
to meeting any concept of a plausibility standard. The Defendant has had years and months to
develop rational defenses. Mr. Goodman is without excuse.

C. PREJUDICIAL HARM
The Defendant’s answer is highly prejudicial to the Plaintiff (who unlike the Defendant is not in
a state of default for ignoring this Court’s discovery orders [Dkt. 188]). The Defendant’s
continuous lack of decorum, mud-slinging, name-calling and falsification are designed to create
muddied waters. The Defendant excelled at this type of behavior when the Defendant and his
sidekick George Webb “Sweigert” created havoc and confusion with the criminal indictment and
plea bargain of Imran Awan, Washington, D.C.
In fact, at the Awan sentencing hearing, the U.S. Attorney specifically called out the
“conspiracies theories” pushed on the Internet that contaminated the evidence of the proceedings.
The bulk of these theories were pushed by the Defendant and his “house guest” George Webb.
The Defendant personally wrote letters to the U.S. Attorney assigned to the Awan prosecution
with allegations of misconduct. The Defendant also involved himself in disrupting the chain of

custody of a laptop with purported evidence of hacking by Imran Awan that was in the

19
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 20 of 29

possession of Laurel Everly. See video podcast of Jason Goodman’s surrender of this dubious
laptop to the U.S. Capitol Police in the summer of 2017, described in Dkt. 39 & 40.
Defendant’s ANSWER, with its affirmative defenses, do not allege sufficient facts to plausibly
suggest Defendant’s ability to succeed with such defenses. In this District, “courts generally
apply the same test used to determine a Rule 12(b)(6) motion” as they do to motions to strike; in
other words, courts will “draw all reasonable inferences in the” defendant’s favor, and “resolve
all doubts in favor of denying the motion to strike.” Diesel Props.y. Greystone Business Credit LI
ELC, No. 07 CTV. 9580 (HB), 2008 WL 4833001, at *4 (S.D.N.Y. Nov. 5, 2008). See Estee
Lauder, Inc., 189 F.R.D. at 269, 271 (S.D.N.Y. 1999) (on a motion to strike, it is “the
defendant’s pleadings [that] must be construed liberally,” not the plaintiff s).
In summary, the Detendant’s de facto affirmative defenses and answers in his pleading papers
(Dkt. 189) do not (1) state a question of fact that might allow a defense to succeed; (2) present a
substantial question of law that might allow the defense to succeed; and (3) the Plaintiff is
prejudiced by the inclusion of these so-called defenses. See the GEOMC Court.

D. DEFENDANT’S DEFENSES ARE LEGALLY IMPROPER
The Defendant continues his misplaced reliance on Section 230 of the Communications Decency
Act which he believes provides the Defendant immunity. It does not. Section 230 only applies
to message service bulletin boards, blogs and other such content posting instrumentalities of
which a defendant has no practical control. Section 230 may apply to YOUTUBE, LLC, but it
does not apply to CrowdSource The Truth, a subscriber of YOUTUBE, LLC.
The issue before this Court are the joint creations of video content created by both Mr. Hawkins

and the Defendant in an “Ed Sullivan” type of interview news show. The Defendant simply asks

20
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 21 of 29

pre-arranged questions of the so-called guest (Mr. Hawkins) to elicit pre-planned defamatory and
libelous remarks that are then discussed by the two for an hour while promoting PATREON.
CONCLUSION
For the foregoing reasons, the Plaintiffs’ Motion to Strike pursuant to Fed. R. Civ. P. 12(f)
should be granted or, in the alternative, Plaintiff should be granted leave to file a reply to the
Detendant’s ANSWER.
Signed this f day of February 2021.
D. G. SWEIGERT, C/O
Pro Se Non-attorney
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice(amailbox. org

2.7

2.7-2/

 

21
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 22 of 29

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spotiation-notice@mailbox.org

U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D George Sweigert

CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
V.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleadings have been sent to the

following addressees on the $0th-day-efDeeenber2019- - . / . 2. /

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7" Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
U.S. District Court

500 Pearl Street

New York, New York 10007-1312

Vs

D. GEORGE SWEIGERT

2: +> 20

22
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 23 of 29

EXHIBIT ONE

Artwork of the Plaintiff, Manuel Chavez, [II and Robert David Steele

I hereby attest that the foregoing is accurate and true under the penalties of perjury. Further, I
hereby attest that the attached exhibits are accurate and true copies of source documents located

on the Internet.

Signed this / day of February 2021.

“De ay
VU

Plaintiff, D. George Sweigert

Pro se plaintiff 2-4/5 2¢
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 24 of 29

From: Spoliation Notice <spoliation-notice@2mail box org>

To: dmcadredbubble.com, georg.webb@)gmail.com, email@redbubble.com, truth@crowdsourecthctruth.org, Spoliation Notice <spoliation-
notice@mailbox.crg>

Date: November 28, 2017 at 11:34 AM

Subject; ATTN: Litigation hold and spoliation notice

ATTN: Legal Counsel

A lawsuil shall be commenced upon your corporation in the courts form the State of Califemia for the publication of the altached arbyork,

sponsored hy "csthetruth".

This is your spoliation and litigation held notice. As this artwork violates various privacy laws in the State of California a complaint shall be

lodged with the State Attorney General, Additionally, civil sanctions will be pursued.

ALL records associated with "csthetruth” MUST be safely archived and preserved. This includes all materials related to "csthetruth": such as,

financial records, user applications, previously submitted artwork, invoices, e-mail exchanges, ctc.

This “cdthetruth" artwork displays a copyright protected photo of our client, David George Sweigert. He is depicted wearing a dunce cap ina

straight jacket, This appears to be the work of George Webb Sweigert and Jason Goodman, both copicd on this message.

We believe this is a gross viclation of your corporate community standards policy as it holds our client (a private citizen) up to public ridiewle and

mockery. Additionally, “csthetruth" does not have permission to use this photograph.
Respectfully,

Evidence Collection Team

[Attached work show below]
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 25 of 29

@e@gr2k & NODO e-u

 

@ https . www.redbubble.com [6] :

se

| oe |
|
x

 

Designed by csthetruth
New York, United States

 
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 26 of 29

EXHIBIT TEN

Deep State Dunces
Rabe

2

Style:

Standard

$169

  

Figure l.a. Undersigned depicted on CSTT RedBubble coffee cup

(https://www.red bubble.com/people/cesthetruth/works/29102359-deep-state-dunces?p=mug)

 

 

Figure 1.b. Undersigned depicted on CSTT RedBubble Tote Bag

(https: https://www.red bubble.com/shop/crowdsource+thet+truth)
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 27 of 29

   

 
     
 
  
 

. os SH Pal

Y ARE, unas 58 ¢N IRAN AFFAIR,
SECT TOR Esaki FER TRAE, 9

= - 50g OVER. tip

  

  
    

ave in Ni

an f ai
yeas HET, y ae et
bactay F “ Ke vel .

  

ta L NORTH
aa: ‘

Figure l.c. Undersigned depicted on CST) RedBubble Tote Bag

(https: https://www.redbubble.com/shop/crowdsource+the+truth)
 

 

Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 28 of 29

Internet URL: https:/Awww.youtube.com/watch?v=GNxCké6nqFJg 2

PO eee

 

Deep State Dunces Attack George Webb & CSTT |
- Bitcoin Challenge Response |

a Jason Goodman ‘
, Bites ane : :
15.290 views !

Figure l.a. Unauthorized portrait on YouTube thumb-nail

Streamed live on Nov 27, 2017 !
The dumbest affiliates of the Deep State simply will not give up their ludicrous attacks on the truth, while simultaneously
offering no evidence to support their claims.

Become a sponsor of Crowdsource the Truth and support the effort
hitp://paypal.me/crowdsourcethetruth

hitps://www.palreon.com/crowdsourcelh...

Buy Crowdsource the Truth merchandise in the on-line store
hitps://www.redbubble.com/people/esth...

 

Buy Crowdsource the Truth merchandise in the on-line store
https://www.redbubble.com/peopie/esth...

 

 

 
Case 1:18-cv-08653-VEC-SDA Document 191 Filed 02/03/21 Page 29 of 29

  

Pe $7.95
PM 2-Da

vor. 42009, 20s

bp _ " "aiacl oT . . — is " " _ , eee " . : - — _ ——_——— a = er aut
pO “s PRIORIT. tetas 2 91/30/27
. oe “ FLAT RATE E 9 AAR 3 44 4995440
»'cSS FIRM

| M® Expected delivery date specified for domestic use. | a ;
__ ™ Most domestic shipments include up to $50 of insurance (restrictions apply).* D George weieen | |
| @ USPS Tracking? included for domestic and many international destinations. c/o General Delivery

Rough and Ready, CA 95975
| @ Limited international insurance.*

       
 
 

  
   

 

94941013041:

=ao

 

9505 5067 1486 1030 4102 92

 

unireD stat ose
POSTAL SERVICE. | MAIL FROM: |

 

 

 

|
@ When used internationally, a customs declaration form is required. — “|

*Insurance does not cover certain items. For details regarding claims exclusions se ene

      

provided solely for use in sending Priority Mail® and Priority Mail International? shipments

Misuses may be a violation of federal law. This. package is not for resale. EP14F © U.S. Postal Service; May 2020; All rights reserved,

 

Domestic Mail Manual at hitp://pe.usps.com. ee
™ See International Mail Manual at hitp://pe.usps.com for availability and limi tiofis of f byerage “ ;

TO: . J
| |
PRo SE #20Q |
| FLAT RATE ENVELOPE © = |

ONE RATE @ ANY WEIGHT a
PRO SE OFFICE, Room 200 |
- U.S. District Court : |
500 Pearl Street -
TRACKED = INSURED To schedule tee Package Pickup, New York, New York 10007-1312 |

 

 

 

 

NT

PS§00001000014 EP14F May 2020
OD: 12 1/2 x 9 1/2 USPS.COM/PICKUP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This packaging is the property of the U.S. Postal Service® and is

| ! Oo007- !3 rh |

 

-- FOLD HERE.-

 
